Citation Nr: 1044928	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to service connection, to include on a secondary 
basis, for a neck disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2005 and April 2006 rating decisions of the 
Department of Veterans Affairs Regional Office in Waco, Texas.  
In April 2010, the Board remanded these issues for additional 
development and due process considerations.

As noted in the April 2010 Board remand, in an October 2009 
statement, the Veteran stated that he recently had been diagnosed 
with sleep apnea, which he felt was caused by his hypertension.  
This appears to be a service connection claim for sleep apnea, as 
secondary to hypertension.

The issue of service connection for sleep apnea has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is again 
referred to the AOJ for appropriate action.  

The issue of service connection for a neck disability, to include 
on a secondary basis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's blood pressure does not show diastolic pressure 
predominantly 100 or more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.



CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
This is known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Reasonable doubt as to the degree of disability will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Under the Rating Schedule, hypertension is evaluated by 
application of Diagnostic Code 7101.  Under this code, a 
noncompensable disability rating is awarded for diagnosed 
hypertension.  A 10 percent evaluation is warranted if there is 
medical evidence of diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; it is the 
minimum evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.

The RO granted service connection at a noncompensable rating for 
hypertension in the April 2006 rating decision on appeal.  The 
Veteran contends that he merits a compensable rating for this 
disability.

The Veteran was afforded a VA examination in February 2006.  The 
examiner noted that hypertension was diagnosed in October 2005, 
and the Veteran reported taking Lisinopril daily for his 
hypertension.  Blood pressure readings were 151/69, 159/73, and 
163/69, providing evidence against this claim.  Upon physical 
examination, the heart rate and rhythm were regular, and there 
was no evidence of hypertensive heart disease.  X-ray results 
showed a stable chest exam without radiographic signs of acute 
cardiopulmonary disease.  ECG results were normal.

The RO assigned a noncompensable evaluation based upon these 
results in its April 2006 rating decision, finding that the 
Veteran's hypertension did not meet the necessary criteria for a 
compensable evaluation.

On October 2007 general medical examination, the Veteran reported 
being on Lisinopril with good control of his blood pressure.  He 
was otherwise asymptomatic for hypertension and his urine was 
negative for microalbumin.  Blood pressure readings were 156/81, 
157/76, and 146/66, providing evidence against this claim.

The Veteran was afforded another VA examination in May 2010.  He 
reported that his blood pressure is usually lower in the mornings 
but is elevated by mid-morning and for the rest of the day.  The 
examiner noted that for a diabetic individual such as the Veteran 
ADA standards are that the blood pressure should be less than 
130/70.  The Veteran reported that he takes several medications 
that do not keep his blood pressure in that range.  He reported 
having headaches each afternoon, which he associates with his 
blood pressure.  He reported his medications to include an ACE 
inhibitor, a beta blocker, a calcium channel blocker, thiazide 
diuretics, Amlodipine, Metoprolol, and Lisinopril.  He had no 
history of myocardial infarction, rheumatic fever, hypertensive 
heart disease, heart rhythm disturbance, valvular heart disease, 
congestive heart failure, other heart disease, angina, syncope, 
fatigue, or dyspnea.  The examiner noted that continuous 
medication is required for control of the Veteran's hypertension.

On physical examination, there was no evidence of congestive 
heart failure or pulmonary hypertension.  Heart rhythm was 
regular, with a right carotid bruit noted, and there were no 
abnormal breath sounds.  Blood pressure readings were 140/65, 
134/69, and 135/76, providing evidence against this claim.  Heart 
size was normal on X-ray.  On LV testing, the ejection fraction 
was greater than 50 percent.  The examiner diagnosed 
hypertension, not well controlled for a diabetic patient, with no 
hypertensive heart disease present, and no effects on the 
Veteran's usual occupation or usual daily activities.

The Board notes that the VA treatment records reflect largely 
similar findings to the VA examinations cited above.  In a 
September 2008 record, blood pressure was 146/75.  In a November 
2008 record, blood pressure was 148/74.  In a March 2010 record, 
blood pressure readings were 139/68, 126/65, and 153/71.

The results above provide evidence against this claim, clearly 
indicating that the higher criteria are not met for hypertension.  
There has been no evidence of the necessary diastolic and/or 
systolic blood pressure readings required to merit a compensable 
evaluation.

In summary, the schedular criteria for a 10 percent rating for 
hypertension are not met, and such rating is not warranted.  The 
facts and examination cited above provide negative evidence 
against the Veteran's claim, outweighing his statements, and show 
that his hypertension does not meet any of the diagnostic 
criteria for a 10 percent evaluation.  

Upon a complete review of the evidence of record, the Board finds 
no basis to award a compensable disability rating for the 
Veteran's hypertension.  38 C.F.R. § 4.7.  

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, the 
Board is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in January 2006, 
March 2006, and June 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The RO obtained 
VA treatment records through April 2010.  The Veteran was 
afforded VA examinations in February 2006, October 2007, and May 
2010.

The appellant and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
has decided upon the merits of the appellant's appeal.  
ORDER

Entitlement to an initial compensable disability evaluation for 
hypertension is denied.


REMAND

Regarding the neck disorder, the Board remanded this claim in 
April 2010 for a VA examination to diagnose and address the 
etiology of the disorder.  VA has a duty to ensure that any 
examinations it provides are adequate.  

In July 2010, the Veteran was afforded a VA spine examination.  
Following a review of the Veteran's history and a physical 
examination, the examiner diagnosed sternocleidomastoid muscle 
strain, bilateral.  The examiner opined that the Veteran's 
currently claimed neck disorder is less likely than not (less 
than 50/50 probability) caused by or a result of military 
service.  The examiner explained that the Veteran's current neck 
condition is consistent with a sternocleidomastoid muscle strain, 
and not a neuropathy.  The examiner noted that she was unable to 
find documentation of neck pain in the Veteran's service 
treatment records.

The Board finds this opinion to be incomplete as the Veteran is 
claiming service connection on a secondary basis, specifically as 
secondary to diabetes mellitus.  The July 2010 examiner made no 
assessments regarding whether the neck disability is in any way 
related to any service-connected disability, including diabetes 
mellitus.  In any secondary service connection claim, any 
disability or increase in severity of a nonservice-connected 
disability that is proximately due to or the result of a service-
connected disease must be assessed in the medical evidence.  The 
claim must be remanded for an addendum opinion or, if necessary, 
another VA examination.





Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the Veteran's 
VA medical records from April 2010 through 
the present not already included in the 
claims file.

2.  Thereafter, the Veteran's claims file (to 
include this remand) must be returned to the 
physician who conducted the July 2010 VA 
spine examination, for further review and a 
supplemental and clarifying medical opinion.
The consulting physician must address the 
following question:

Based on the factual evidence of record, is 
it at least as likely as not that any current 
neck disorder was caused or chronically 
worsened by any service-connected disability, 
including diabetes mellitus?

The complete rationale for any opinion 
offered should be provided.  If that 
physician is unavailable to provide further 
opinion, the RO must arrange for the Veteran 
to be examined by another appropriate 
physician to secure the medical opinions 
requested.

3.  After completing the above development, 
the RO should readjudicate the claim on 
appeal, considering any new evidence secured.  
If the disposition remains unfavorable, the 
RO should furnish the Veteran and his 
representative with a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


